UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-05482 DWS High Income Trust (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY10154 (Address of principal executive offices) (Zip code) John Millette Secretary One Beacon Street Boston, MA02108-3106 (Name and address of agent for service) Registrant's telephone number, including area code:617-295-1000 Date of fiscal year end:11/30 Date of reporting period:7/1/11-6/30/12 ***** FORM N-Px REPORT ***** ICA File Number: 811-05482 Reporting Period: 07/01/2011 - 06/30/2012 DWS High Income Trust ADWS High Income Trust BUFFETS RESTAURANTS HOLDINGS, INC. Ticker:BUFRSecurity ID:11988P107 Meeting Date: DEC 15, 2011Meeting Type: Annual Record Date:OCT 17, 2011 #ProposalMgt RecVote CastSponsor 1.1Elect Director William R. Floyd, Jr.ForForManagement 1.2Elect Director R. Michael Andrews, Jr.ForForManagement 1.3Elect Director Steven K. LumpkinForForManagement 1.4Elect Director Michael MarkowitzForForManagement 1.5Elect Director David C. MerrittForForManagement 1.6Elect Director William M. Van EppsForForManagement 2Ratify AuditorsForForManagement CONGOLEUM CORPORATION Ticker:CGMCQSecurity ID:207195306 Meeting Date: AUG 01, 2011Meeting Type: Annual Record Date:JUN 24, 2011 #ProposalMgt RecVote CastSponsor 1.1Elect Director Reggie ChessonForForManagement 1.2Elect Director D. Clark OgleForForManagement 1.3Elect Director John P. WhittingtonForForManagement 2.1Elect Director Eugene DavisForForManagement POSTMEDIA NETWORK CANADA CORP. Ticker:PNC.ASecurity ID:73752W205 Meeting Date: JAN 11, 2012Meeting Type: Annual Record Date:DEC 06, 2011 #ProposalMgt RecVote CastSponsor 1Approve PricewaterhouseCoopers LLP asForForManagement Auditors and Authorize Board to Fix Their Remuneration QUAD/GRAPHICS, INC. Ticker:QUADSecurity ID:747301109 Meeting Date: MAY 14, 2012Meeting Type: Annual Record Date:MAR 23, 2012 #ProposalMgt RecVote CastSponsor 1.1Elect Director William J. Abraham, Jr.ForForManagement 1.2Elect Director Douglas P. ButhForForManagement 1.3Elect Director Christopher B. HarnedForForManagement 1.4Elect Director Betty Ewens QuadracciForForManagement 1.5Elect Director J. Joel QuadracciForForManagement 1.6Elect Director Thomas O. RyderForForManagement 1.7Elect Director John S. ShielyForForManagement 2Amend Omnibus Stock PlanForForManagement TRUMP ENTERTAINMENT RESORTS, INC. Ticker:TRMPQSecurity ID:89816T202 Meeting Date: NOV 03, 2011Meeting Type: Annual Record Date:SEP 13, 2011 #ProposalMgt RecVote CastSponsor 1.1Elect Director Robert F. GriffinForForManagement 1.2Elect Director Eugene I. DavisForForManagement 2Approve Omnibus Stock PlanForForManagement END NPX REPORT SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)DWS High Income Trust By (Signature and Title) /s/W. Douglas Beck W. Douglas Beck, Chief Executive Officer and President Date8/17/12
